Citation Nr: 0433047	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-12 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right shoulder.


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and grandson, and an observer


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This case was the subject of a September 2004 hearing before 
the undersigned Veterans Law Judge.  At his hearing, the 
veteran raised the issue of service connection for residuals 
of an injury to the right shin.  Also, at page 4, Section VI, 
of his August 2001 application for benefits, the veteran 
submitted information which he may have intended as a claim 
for service connection for residuals of an injury to the 
knee, and may be related to his claim for service connection 
for residuals of an injury to the right shin.  

The Court of Appeals for Veterans Claims has ruled that the 
Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000)(holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  In view of the foregoing, the Board finds that 
the issue of service connection for residuals of an injury of 
the right shin raised by the veteran at the September 2004 
Board hearing is referred to the RO for appropriate action, 
to include adjudication, and the veteran's notation relating 
to residuals of a knee injury recorded on his August 2001 
application for benefits is referred to the RO for 
clarification and any appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 





REMAND

The veteran testified at his September 2004 Board hearing 
that he had been treated at or by a "VAMC" on four 
occasions for his left shoulder disability, to include on 
occasions subsequent to his discharge in 1946 but prior to 
his hospitalization at Veterans Memorial Hospital in 1976.  
It is not clear whether he was referring to Veterans Memorial 
Hospital treatment or perhaps treatment at other facilities.  
In any event, he was without doubt requesting that a search 
for records of additional relevant episodes of VA-related 
treatment be sought.  The RO should seek clarification from 
the veteran on the approximate dates and places of such 
treatment and attempt to obtain any newly identified records.  
See 38 U.S.C.A. § 5103A.  

The Board also notes that the veteran's service records and 
his September 2004 Board hearing testimony appear to indicate 
that he served in a combat battalion and was exposed to 
combat situations during World War II.  He recalls lifting 
heavy bags during duty, planting bombs in the road, and 
having a significant fall under fire during which he injured 
his chin.  However, it is not entirely clear from his 
testimony whether he recalls injuring his shoulder during 
combat; that is, whether he injured his shoulder "during 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  See 
VAOPGCPREC 12-99.  The RO should seek clarification from the 
veteran on this point.  If he recalls a shoulder injury that 
was sustained during combat, 38 U.S.C.A. § 1154(b) is for 
application in this case.  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  

The veteran submitted medical evidence in support of his 
claim at his September 2004 Board hearing with a waiver of 
initial consideration of the evidence by the RO.  The case 
was forwarded to the Board in September 2004.  However, in 
October 2004, additional medical evidence was received by the 
RO which was then forwarded to the Board and received by the 
Board in November 2004.  No waiver of initial consideration 
of this most recently received medical evidence has been 
received by the Board.  Although the relevance of this 
evidence to the claim on appeal is not entirely clear, it was 
received by the Board within 90 days of notification in the 
September 24, 2004, RO letter informing the veteran that his 
case was being certified to the Board, and thus was received 
within the time limits prescribed in 38 C.F.R. § 20.1304(a).  
As no waiver of initial consideration by the RO of the newly 
received evidence was submitted, the RO should address this 
additional evidence in a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.    

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

Accordingly, this case is REMANDED for the following action: 

1.   The RO should request the veteran to 
provide as specific as possible 
clarification as to where, when, and for 
what conditions he received treatment 
with the "VAMC" since his discharge 
from service in 1946, particularly to 
include any such treatment received 
between 1946 and 1976.  The veteran 
should be requested to identify whether 
by "VAMC" he meant the Veterans 
Memorial Hospital or one or more 
additional medical care facilities.  
After obtaining any appropriate releases, 
the RO should attempt to obtain any 
identified records not currently 
associated with the claims file.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, any such department or agency 
should either provide the identified 
records, or provide for the record a 
statement indicating why it is 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile."  
38 U.S.C.A. § 5103A(b)(3).

2.  The RO should seek clarification from 
the veteran as to whether he recalls 
injuring his shoulder during combat; that 
is, whether he injured his shoulder 
"during events constituting an actual 
fight or encounter with a military foe or 
hostile unit or instrumentality."  See 
VAOPGCPREC 12-99.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of this case, 
see 38 U.S.C.A. § 5103A(d), particularly in 
light of any allegation of a combat-related 
in-service shoulder injury, see 38 U.S.C.A. 
§ 1154(b).
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
residuals of a right shoulder injury, to 
include arthritis, with consideration of 
all of the evidence added to the record 
since the Statement of the Case (SOC) 
issued in February 2003 and the 
applicability of 38 U.S.C.A. § 1154(b).

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2003 SOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




